DETAILED ACTION
This is an Office action based on application number 16/407,774 filed 9 May 2019, which is a continuation of PCT/JP2016083429 filed 10 November 2016. Claims 1-2, 5-8, and 11-17 are pending. Claims 3-4 and 9-10 are canceled. Claims 6-7 and 11-12 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 25 June 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claim 15, made of record in the Office action mailed 26 March 2021, is withdrawn due to Applicant’s amendment.
The prior art rejections, made of record in the Office action mailed 26 March 2021, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1-2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Menzi et al. (US Patent No. 6,056,949) (Menzi) in view of Omori et al. (WIPO International Publication No. WO 2015/052969 A1 with citations taken from the provided machine translation) (Omori), Corkery et al. (US Patent Application Publication No. US 2011/0223297 A1) (Corkery), Mussinan et al. (US Patent No. 4,250,201) (Mussinan) and the evidence of Rosenburg (US Patent No. 4,545,941) (Rosenburg).

Regarding instant claims 1-2, Menzi discloses spherical flavorant granulates (col. 1, lines 64-67) comprising a core material including lactose (col. 2, lines 6-12) and a carrier material selected from starch, gum arabic, carrageenan, gelatin and combinations thereof (col. 2, lines 20-27). Said starch is construed to meet the requisite binder.
	Menzi further discloses the flavorant granulates have a particles siz from 0.05 mm to about 3.0 mm (Claim 11); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	Omori discloses capsules that are embedded in the filter portion of a tobacco product wherein the tobacco flavor is changed by crushing the embedded capsules (page 1, third paragraph). Omori teaches that such capsules have a breaking load of 5N to 25N. Specifically, if the breaking load is less than 5N, a good cracking feeling is not obtained, and if they breaking load is more than 25N, the capsule may not be easily broken by the user’s fingers (page 6, first paragraph).
	Omori discloses that the capsules have a fracture displacement of 1/20 to 2/3 of the diameter of the seamless capsule (page 6, second paragraph). Omori teaches that the fracture displacement refers to the displacement when pressure is applied to the capsules to the limit of rupture (page 6, second paragraph). Omori teaches that if the fracture displacement is less than 1/20, the capsules feel brittle and weak, and if the fracture displacement exceeds 2/3, the capsules are elastic and hard to break (page 6, second paragraph).
	At paragraph [0011] of the instant specification, Applicant defines strain ratio as the numerical value obtained by dividing the distance that probe travels between contact with the powder aggregate and the point at which the aggregate breaks up by the particle size of the powder aggregate; furthermore, Applicant states that strain ratio is also referred to as displacement at break. Therefore, the fracture displacement of Omori and the strain ratio of the claim are construed to measure the same parameter Furthermore, the range disclosed by Omori, i.e., 1/20 to 2/3 of the diameter of the prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Mussinan discloses flavor adjuvants (col. 5, lines 64-66) readily mixed with co-ingredients that act as vehicles comprising, broadly, thickeners including carriers, binders, protective colloids, suspending agents, and the like, e.g., agar-agar; carrageenan; natural and synthetic gums such as gum arabic; disaccharides; and the like (col. 6, line 65 to col. 7, line 6).
	Mussinan is construed to establish that at least the starch, gum arabic, and gelatin of Menzi are functionally equivalent and readily combinable and/or replaceable with at least agar-agar when used as a vehicle for flavorants. Furthermore, one of ordinary skill in the art would recognize that the lactose disclosed by Menzi is a disaccharide, which is disclosed by Mussinan.
	Further, Corkery discloses porous particles that have been loaded with at least one liquid flavorant (paragraph [0013]). Corkery further discloses that the release rate of flavorant from the loaded particle is influenced by including an active transport agent from within the pores of the particles, wherein said active transport agent is selected from medium-chain triglycerides (paragraph [0049]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, produce flavorant granulates within the scope of Menzi that have the breaking load and fracture displacement prescribed by Omori. The motivation for doing so would have 
	Further, it would have been obvious to add at least the agar agar of Mussinan to the flavorant granulates of Menzi. The motivation for doing so would have been that Menzi readily discloses the use of a combination of carrier materials when forming said flavorant granulates, and Mussinan discloses that at least agar agar is a thickener/carrier material used in the production of flavorant compounds that is readily combinable with at least starch. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to include the medium-chain triglyceride of Corkery in order to control the rate of flavor release.
	Regarding the claimed properties, the scope of the prior art combination necessarily encompasses a particle composition that is substantially identical to the instant claims, and one of ordinary skill in the art would expect the encompassed particle composition to have the same properties as the particles of the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Omori, Mussinan, and Corkery with Menzi to obtain the invention as specified by the instant claims.

Regarding instant claim 5, Menzi does not explicitly disclose the amount of core material. However, one of ordinary skill in the art would readily recognize that the core material provides for the basis on which the flavorant granule is formed as well as the overall flavor-imparting ability of the granule.
	Since the instant specification is silent to unexpected results, the specific amount of core is not considered to confer patentability to the claims. As the flavor provided by the flavorant granule is a variable that can be modified, among others, by adjusting the amount of flavourant carried by the granule through adjustment of the amount of core material, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of core material in the prior art combination to obtain the desired flavour (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 13, Rosenburg provides evidence that medium-chain triglycerides are composed primarily of fatty esters having a chain length of 6 to 12 carbon atoms (col. 2, lines 7-9).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Menzi in view of Omori, Mussinan, and Corkery in view of  as applied to claim 1 above, and further in view of Shekunov et al. (US Patent Application Publication No. US 2006/0138687 A1) (Shekunov).

Regarding instant claim 14, Menzi in view of Omori and Corkery discloses the composition of claim 1, as cited above, but does not explicitly disclose the porous structure of the claims.
	However, Shekunov discloses that porous particles are used advantageously in the delivery of drugs (paragraph [0030]). The delivery of drugs is considered to be analogous to the delivery of flavorants as desired by Menzi.
	Shekunov further discloses exemplary porous lactose particles (paragraph [0067]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the porous lactose particles of Shekunov as the lactose core material of Menzi. The motivation for doing so would have been that Shekunov teaches that porous particles are particularly advantageous in the delivery of drugs, which is analogous to the flavorant delivery desired by Menzi.


Regarding instant claim 15, Menzi further discloses that additional flavorants are added to the core material (col. 2, lines 33-38). Said flavorants, when added to the core material comprising lactose are construed to be included into the porous lactose structures of the prior art combination.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Menzi in view of Omori, Mussinan, Corkery and Shekunov.

Regarding instant claim 16, Menzi discloses spherical flavorant granulates (col. 1, lines 64-67) comprising a core material including lactose (col. 2, lines 6-12) and a carrier material selected from starch, gum arabic, carrageenan, gelatin and combinations thereof (col. 2, lines 20-27). Said starch is construed to meet the requisite binder.
	Menzi further discloses the flavorant granulates have a particles size from 0.05 mm to about 3.0 mm (Claim 11); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Menzi does not explicitly disclose the specific thickener. Menzi does not explicitly disclose a content of a medium-chain triglyceride. Menzi does not explicitly disclose the 
	However, Omori discloses capsules that are embedded in the filter portion of a tobacco product wherein the tobacco flavor is changed by crushing the embedded capsules (page 1, third paragraph). Omori teaches that such capsules have a breaking load of 5N to 25N. Specifically, if the breaking load is less than 5N, a good cracking feeling is not obtained, and if they breaking load is more than 25N, the capsule may not be easily broken by the user’s fingers (page 6, first paragraph).
	Omori discloses that the capsules have a fracture displacement of 1/20 to 2/3 of the diameter of the seamless capsule (page 6, second paragraph). Omori teaches that the fracture displacement refers to the displacement when pressure is applied to the capsules to the limit of rupture (page 6, second paragraph). Omori teaches that if the fracture displacement is less than 1/20, the capsules feel brittle and weak, and if the fracture displacement exceeds 2/3, the capsules are elastic and hard to break (page 6, second paragraph).
	At paragraph [0011] of the instant specification, Applicant defines strain ratio as the numerical value obtained by dividing the distance that probe travels between contact with the powder aggregate and the point at which the aggregate breaks up by the particle size of the powder aggregate; furthermore, Applicant states that strain ratio is also referred to as displacement at break. Therefore, the fracture displacement of Omori and the strain ratio of the claim are construed to measure the same parameter Furthermore, the range disclosed by Omori, i.e., 1/20 to 2/3 of the diameter of the seamless capsule, is construed to correspond to a strain ratio of 5.0 to 66.7%; however, prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Mussinan discloses flavor adjuvants (col. 5, lines 64-66) readily mixed with co-ingredients that act as vehicles comprising, broadly, thickeners including carriers, binders, protective colloids, suspending agents, and the like, e.g., agar agar; carrageenan; natural and synthetic gums such as gum arabic; disaccharides; and the like (col. 6, line 65 to col. 7, line 6).
	Mussinan is construed to establish that at least the starch, gum arabic, and gelatin of Menzi are functionally equivalent and readily combinable and/or replaceable with at least agar agar when used as a vehicle for flavorants. Furthermore, one of ordinary skill in the art would recognize that the lactose disclosed by Menzi is a disaccharide, which is disclosed by Mussinan.
	Further, Corkery discloses porous particles that have been loaded with at least one liquid flavorant (paragraph [0013]). Corkery further discloses that the release rate of flavorant from the loaded particle is influenced by including an active transport agent from within the pores of the particles, wherein said active transport agent is selected from medium-chain triglycerides (paragraph [0049]).
	Further, Shekunov discloses that porous particles are used advantageously in the delivery of drugs (paragraph [0030]). The delivery of drugs is considered to be analogous to the delivery of flavorants as desired by Menzi.
	Shekunov further discloses exemplary porous lactose particles (paragraph [0067]).

	Further, it would have been obvious to add at least the agar agar of Mussinan to the flavorant granulates of Menzi. The motivation for doing so would have been that Menzi readily discloses the use of a combination of carrier materials when forming said flavorant granulates, and Mussinan discloses that at least agar agar is a thickener/carrier material used in the production of flavorant compounds that is readily combinable with at least starch. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to include the medium-chain triglyceride of Corkery in order to control the rate of flavor release.
	Further, it would have been obvious to use the porous lactose particles of Shekunov as the lactose core material of Menzi. The motivation for doing so would have been that Shekunov teaches that porous particles are particularly advantageous in the delivery of drugs, which is analogous to the flavorant delivery desired by Menzi.
	Regarding the claimed properties, the scope of the prior art combination necessarily encompasses a particle composition that is substantially identical to the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Regarding the claimed “crystal grains formed of the core material” and the “crystal grains aggregated to form the porous spherical aggregate”, the prior art combination encompasses a lactose core material embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the lactose core material embodiment to be composed of crystal grains that aggregate to form a porous powder aggregate in the same way as the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).


Regarding instant claim 17, the prior art combination is silent with regard to the formation of a capsule; therefore, the structure of the prior art necessarily does not have a coating film that forms a capsule in the same way as recited in the claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are amended. Applicant’s arguments regarding the prior art references relied upon in the amended grounds of rejection are unpersuasive.
First, Applicant contends that there is no motivation for a person skilled in the art to combine Corkery et al. (Corkery) with Menzi et al. (Menzi). Specifically, Applicant contends that Corkery is drawn to porous particles that include a medium chain triglyceride (active transport agent) within the pores because such a transport agent modifies the viscosity or wetting properties of liquid flavorant in order to increase or decrease its release rate. Applicant contends that Menzi, on the other hand, is drawn to a process that produces an aggregate of a core material, a carrier material, and a flavorant or odorant attached to the aggregate in such a way as to cover the outer surface of the aggregate. Applicant merely concludes that one of ordinary skill in the art would not use the medium chain triglyceride of Corkery in the invention of Menzi.
	Applicant’s argument is unpersuasive. Applicant has not shown by evidence and persuasive argument that the flavorant of Menzi would benefit in the same way (i.e., a 

Second, Applicant contends that Shekunov is non-analogous art. Specifically, Applicant traverses the reliance of Shekunov to disclose the porosity required by the claims. Specifically, Applicant points that Shekunov relates to micro and nano particles suitable for drug delivery; therefore the particles of Shekunov differ from the claimed invention in use and particle size. Further, Applicant contends that the claimed particles are used in the smoking articles, wherein said particles are easily broken to provide a pleasant breaking sensation to the user and provide a flavor during the smoking process. Shekunov, however, is drawn to drug delivery in the respiratory system.
	Applicant’s argument is unpersuasive. First, while the particles in Shekunov and the claims differ in their specific use, the broadest reasonable interpretation of the references is that both are drawn to the use of particle bases for the delivery of chemical agents to the user. Therefore, Applicant’s argument that the specific end uses of the particles is unpersuasive.
	Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, while Shekunov and the instant claim differ in terms of particle size, the rejection over the prior art combination does not rely 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/08/2021